Citation Nr: 1825037	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for a right elbow disability. 

6.  Entitlement to service connection for a left shoulder disability. 

7.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from August 1999 through August 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter Agency of Original Jurisdiction (AOJ)).

In September 2017, the Board remanded the Veteran's claim in order to provide him with a hearing before a Veterans Law Judge.  Thereafter, the Veteran appeared and testified before the undersigned Veterans Law Judge at a January 2018 videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veterans claims file.  

At the close of the January 2018 hearing, the Veteran, through his representative, requested the record be held open for an additional 60 days to allow the Veteran to submit additional evidence in support of his claims for entitlement to service connection.  While the Veteran's request was granted, to date the Board has not received any additional evidence from either the Veteran or his representative. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

The Board finds that the AOJ has not satisfied their duty to assist the Veteran in the development of his claims for entitlement to service connection.  VA's affirmative duty to assist claimants to substantiate their claims includes an obligation to provide a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Specific to the bilateral hearing loss and tinnitus claims on appeal, the Board observes that a review of the Veteran's service medical records indicates that he did report and seek treatment for symptoms of hearing loss, ringing in his ears, and symptoms of ear popping.  During his January 2018 videoconference hearing, the Veteran testified that he continues to experience symptoms of trouble hearing, ringing in his ears, and ear popping.  As such, the Board finds that the Veteran should be scheduled for a VA examination to address the nature and etiology of his bilateral hearing loss and tinnitus disabilities.  

As to the Veteran's remaining claims, the Board notes that the medical evidence of record shows the Veteran has current diagnoses for numerous musculoskeletal disabilities, including a lumbar strain, right elbow contusion, and neck contusion.  During his January 2018 hearing, the Veteran testified to an in-service onset of his symptoms due to the strain of carrying backpacks weighing 60 pounds or more while in Kuwait.  However, the Board also notes that the medical evidence of record indicates that the Veteran sustain a post-service workplace accident, in June 2008, where he injured his back, neck, and shoulder.  In light of these facts, the Board finds that the Veteran should be afforded a VA examination to address the nature and etiology of his musculoskeletal disabilities.  

Finally, as this claim is being remanded, the Board finds that the AOJ should contact the Veteran and ascertain whether he continues to receive medical treatment for his disabilities at any private or VA facilities. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).

Accordingly, the case is REMANDED for the following action:

1.  First, the AOJ should contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician to address the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

(i)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral hearing loss disability had its clinical onset during military service, or is otherwise related to his active duty service?

(ii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral tinnitus disability had its clinical onset during military service, or is otherwise related to his active duty service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  the Veteran's lay reports of symptoms of hearing loss and ringing beginning in September 1999; 

(ii)  the Veteran's STRs, which show he reported chronic symptoms of right ear popping and ringing; and 

(iii)  the Veteran's post-service employment history, which indicates no evidence of acoustic trauma. 

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his hearing loss and tinnitus symptoms.

3.  The AOJ should additionally schedule the Veteran for a VA medical examination with an appropriate qualified physician to address the nature and etiology of the veteran's musculoskeletal disabilities.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's neck disability began during or is otherwise related to his active duty service? 

(b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's low back disability began during or is otherwise related to his active duty service?

(c) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left shoulder disability began during or is otherwise related to his active duty service?

(d)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right elbow disability began during or is otherwise related to his active duty service?

(e)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral knee disability began during or is otherwise related to his active duty service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  the Veteran's lay reports of symptoms beginning during active duty service, to include reports of musculoskeletal pain from carrying heavy backpacks; 


It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his musculoskeletal symptoms.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




